Mr Job Carr being Sworn testifyeth and Saith that he happen’d to be at Cap* Dickinsons one Night last Week about 9 Clock and that he the sa Dickinson went down to his Sloop lying near the Warf and that She lay upon a Rock I went on board sa Sloop and helpt to heave at the Winlass and when I found that we could not get her off I told them I beliv’d it would be a good way to Stop the Vents of the Mollasses and Sa Dickinson sa so it was presently after Sa Dickinson Sent for a Candle and lanthern and then I went away and further I say that Since that I asked Mr Jepson whither they got sa Vessell of of the Sa Rock that Night after I came away and he told me yes
Sworn Octr 26th 1727 before me Will. Whiting Dep. Ju. Adm*y
*120Cap* John Gardner and Mr Tho: Mellis being Sworn Testify and Saith that Cap* Dickinson desired ’em to take a View of Two hheds of Mollasses that Came out of the Sloop Mary and that the Hoops were all Slack and that they both leaked and we Suppose the reason was because the hoops were not drove the Second Time Mr Mellis further Saith that one of Sd hhds gaged 30 Galls and the other 20 Gallons.
Sworn Octobr 27th 1727. before me Will. Whiting Dep Ju: Adm*y
Cap* John Newton Cap* Jos: Cook and Cap* Dan1 Coggeshall being Sworn testify ánd say that we were desired by Cap* Dickinson to go down into the hold of the Sloop Mary and we found that the hold was well Stow’d and we were desired to sound the Cask and about twenty or thirty were fill’d up w*11 Water and we Suppose that the Ground Tere were all Fil’d up w‘h water and that it Came in at the Vent holes and that we found the Chañe bolt holes open at the Larboard Side where we Suppose the Water came into the Vessell.
Sworn Octob1' 27 " 1727 Before me Will Whiting Dep. Ju. Adm*y
Wm Gibbins being Sworn testifyeth and Saith that he was casting of the Boy rope of of the Anchor on board the Sloop Mary and Cap* Dickinson came to me and asked me what I was doing I said I was casting it of to make a pr of Slings w*11 Sd Dickinson told me twas good, and when he sd Dickinson was agoing away from sd Vessell he bid us take care of the Wingers and then Come a Shore Sa Boy rope was Serv’d about 2 fathom as I suppose
Sworn before Will Whiting Dep. Ju. Adm*y this 27th Day of Octr 1727
10 Matthew Cain sworn in' Court Saith that the Cause of his leaving the Sloop Mary in Guardeloop was because the heading for the hhds was green
11 Colony Rhode Island Curia Admiralitatis At a Court of Vice Adm: held at Newp* within and for his Maj*s Colony of Rhode Island et° on Saturday the 28th of Octr 1727